 


110 HR 1889 IH: Private Prison Information Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1889 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Holden (for himself, Mr. LoBiondo, Mr. Ellsworth, Mr. Murtha, Mr. Brady of Pennsylvania, Ms. Kilpatrick, Mrs. McCarthy of New York, Ms. Jackson-Lee of Texas, Mr. Miller of Florida, and Mr. LaHood) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require prisons and other correctional facilities holding Federal prisoners under a contract with the Federal Government to make the same information available to the public that Federal prisons and correctional facilities are required to do by law. 
 
 
1.Short titleThis Act may be cited as the Private Prison Information Act of 2007.  
2.Freedom of information requirement for contract prisons 
(a)In GeneralEach nongovernmental entity contracting with the Federal Government to incarcerate or detain Federal prisoners in a privately owned prison or other correctional facility shall have the same duty to release information about the operation of that prison or correctional facility as a Federal agency operating such a facility would have under the Freedom of Information Act (5 U.S.C. 552). 
(b)RegulationsA Federal agency that contracts with a nongovernmental entity to incarcerate or detain Federal prisoners in a privately owned prison or other correctional facility shall promulgate regulations or guidance to ensure compliance by the nongovernmental entity with the terms of such contract. 
(c)Civil ActionAny party aggrieved by a violation of the duty established in subsection (a) may, in a civil action, obtain appropriate relief against the nongovernmental entity operating the facility or against any other proper party. 
(d)DefinitionIn this section, the term privately owned prison or other correctional facility includes privately owned prisons or other correctional facilities that incarcerate or detain prisoners pursuant to a contract with— 
(1)the Federal Bureau of Prisons; 
(2)Immigration and Customs Enforcement; or 
(3)any other Federal agency. 
 
